Citation Nr: 0708223	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  03-18 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio




THE ISSUES

1.  Entitlement to a waiver of recovery of an overpayment of 
VA pension benefits in the calculated amount of $6,471.00.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), to include whether new and material 
evidence has been received to reopen the previously-denied 
claim.  




REPRESENTATION

Appellant represented by:	AMVETS




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel



INTRODUCTION

The veteran had active military service from July 1969 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Committee of Waivers and Compromises (COWC) in Cleveland, 
Ohio that denied the veteran's request for waiver of recovery 
of an overpayment in his VA pension benefit.  

Also on appeal is an October 2004 rating decision by the RO 
in Philadelphia, Pennsylvania that denied the veteran's 
petition to reopen a previously-denied claim of service 
connection for an acquired psychiatric disorder.  

The veteran filed a Notice of Disagreement (NOD) in regard to 
this issue, and the RO in Cleveland, Ohio issued a Statement 
of the Case (SOC) that reopened the claim and denied it on 
its merits.  

Although the RO reopened the claim, the Board must determine 
if the claim was properly reopened before it may review the 
merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 2001).  The 
issue therefore is characterized as on the title page of this 
document.  

In July 2004, the RO in Cleveland, Ohio had scheduled the 
veteran for a hearing before a Veterans Law Judge in 
September 2004.  In August 2004, the veteran's service 
representative indicated that the veteran expected to appear 
for the hearing at the RO in Huntington, West Virginia.  

The veteran testified concerning this matter before the 
undersigned Veterans Law Judge (VLJ) at a videoconference 
hearing with the RO in Huntington, West Virginia in January 
2007.  For due process reasons, the Board accepts the 
transcript of that hearing as a timely Substantive Appeal.  

The now reopened claim of service connection for PTSD is 
addressed in the REMAND portion of this document and is being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action on his part is required.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The veteran's action in failing to timely notify VA of 
his correct income and expenses, which created the 
overpayment in question, does not rise to the level of fraud, 
misrepresentation, bad faith, or lack of good faith in his 
dealings with the government.  

3.  The actions of the veteran solely contributed to the 
creation of the overpayment indebtedness.  

4.  The collection of the debt would not deprive the veteran 
of basic necessities.  

5.  Recovery of the debt would not nullify the objective for 
which the benefits were intended, as the benefits were 
intended to provide supplemental income should a veteran's 
income fall below a set level, and the veteran's income was 
above that level.  

6.  Failure to make restitution would result in unfair gain 
to the veteran at the expense of the government.  

7.  The evidence of record does not show that the veteran 
changed his position to his detriment in reliance on the 
receipt of the overpaid benefits.  

8.  Service connection for personality disorder, claimed as 
drug addiction and nervous condition, was denied by an 
unappealed rating decision in May 1977.  

9.  An unappealed rating decision in April 1995 denied the 
veteran's petition to reopen the claim of service connection 
for a nervous condition.  

10.  The evidence received since the April 1995 rating 
decision is not cumulative and redundant of evidence of 
record at the time of the prior denial, relates to 
unestablished facts necessary to substantiate a claim for 
service connection for psychiatric disorder to include PTSD, 
and raises a reasonable possibility of substantiating the 
claim.  



CONCLUSIONS OF LAW

1.  The recovery of the overpayment of VA pension benefits in 
the calculated amount of $6,471.00 would not be contrary to 
the standards of equity and good conscience.  38 U.S.C.A. 
§§ 5107, 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965 (2006).  

3.  New and material evidence has been received to reopen the 
claim of service connection for a psychiatric disorder, to 
include PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No.  
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A.  
§ 5103A; 38 C.F.R. § 3.159(c).  

The notice provisions of VCAA are not applicable to waiver 
claims.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).  
However, in connection with the waiver claim on appeal, the 
veteran and his representative have been notified of the 
reasons for the denial of the claim, and have been afforded 
the opportunity to present evidence and argument with respect 
to the claim.  The Board finds that these actions are 
sufficient to satisfy any duties to notify and assist 
regarding the request for waiver of overpayment debt.  

In regard to the issue of service connection for PTSD, the 
Board's action granting petition to reopen the claim is a 
decision favorable to the veteran; accordingly, further 
development action under VCAA is not required at this point.  


II. Analysis

A.  Request for Waiver of Recovery of Overpayment

Absent fraud, misrepresentation, or bad faith, a waiver of 
indebtedness may be authorized in a case in which collection 
of the debt would be against equity or good conscience.  See 
38 U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963, 
1.965 (2006).  
 
The Board notes that the veteran has not questioned the 
validity of the indebtedness at issue; instead, he contends 
that collection of the debt would create an undue hardship 
and thus be against equity and good conscience.  As the 
veteran has not questioned the validity of the debt, and as 
the Board is satisfied that the debt was properly created, 
that question need not be examined further.  See Schaper v. 
Derwinski, 1 Vet. App. 430, 434 (1991).  

If there is an indication of fraud, misrepresentation, or bad 
faith in the creation of the overpayment, waiver of the 
overpayment is automatically precluded and further analysis 
is not warranted.  See 38 U.S.C.A. § 5302(a); 38 C.F.R. 
§§ 1.962, 1.963, 1.965.  

In this case, the COWC decision and subsequent Statement of 
the Case (SOC) found the veteran to be free from fraud, 
misrepresentation or bad faith.  However, the Board must 
render an independent determination in that regard.  See 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

A debtor's conduct is deemed to constitute "bad faith" if 
such conduct, although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, and 
results in a loss to the government.  A debtor exhibits 
"lack of good faith" where the debtor's conduct shows an 
absence of honest intention to abstain from taking unfair 
advantage of the government.  Any "misrepresentation of 
material fact" must be more than non-willful or mere 
inadvertence.  38 C.F.R. § 1.962(b).  

In this case, the Board finds no indication of any intent by 
the veteran to deceive or take unfair advantage in the 
creation of the indebtedness.  The Board accordingly concurs 
with the COWC and finds no legal bar to the requested waiver.    

Thus, the question for the Board's consideration is whether 
recovery of the indebtedness would be against the principles 
of equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§§ 1.963, 1.965.  

The RO issued a rating decision in April 1995 granting VA 
pension benefits, based on medical evidence showing that the 
veteran to be permanently and totally disabled due to 
nonservice-connected medical disorders.  The effective date 
of the pension was set at April 20, 1994.  

The veteran filed an Improved Pension Eligibility 
Verification Report (EVR) in June 1997 showing that had 
separated from his wife in October 1994 and had no income or 
net worth of his own.  

The RO notified the veteran in July 1997 that his wife could 
not be considered estranged, since two children had been born 
since they began living apart in October 1994; accordingly, 
the wife's annual wages of $19,500.00 were countable.  
Following a VA field investigation, as documented in a 
November 1997 investigation report, the RO issued a letter in 
July 1997 terminating the veteran's pension benefits 
effective August 1, 1995.  The letter advised the veteran 
that the termination had resulted in an overpayment, the 
amount of which would be determined later.  At some point, 
the veteran was advised that the debt was $17,990.00.  

The veteran filed a request for waiver of his $17,990.00 debt 
in December 1998; the application was accompanied by a 
Financial Status Report showing no current monthly income for 
the veteran, current monthly income of $1,232.72 for the 
veteran's wife, and current monthly expenses of $1,245.00, 
resulting in no current monthly discretionary income 
available to pay the debt.  The RO's COWC denied the waiver 
request in a decision dated in August 1999.  

In August 1999, the veteran requested that his nonservice-
connected pension be restored.  His request was submitted on 
a VA Form 21-527 (Income - Net Worth and Employment 
Statement) showing no income for the veteran during the 
previous year, estimated $9,397.92 income for the veteran's 
wife during the previous year, and two dependent children at 
home who did not have any income during the previous year.  

The RO granted the veteran's request to reinstate pension 
payments in a decision dated in October 1999.  The letter 
informed the veteran that his rate of pension was predicated 
on no income to the veteran, $9,397.00 earnings to his wife, 
and no income to his two dependent children.  However, the 
letter also advised the veteran that some or all of the money 
could be withheld to pay the previous debt.  

The letter specifically advised the veteran of his 
responsibility to inform the RO "right away" in the event 
of a change in family income, gain or loss of a dependent, 
increase in net worth, relocation, or separation from his 
spouse.  

In November 1999, the veteran asked the RO to withhold $50.00 
per month from his pension check, rather than the entire 
$183.00 monthly benefit, to pay down the existing debt.  The 
RO advised the veteran by letter in December 1999 that his 
request had been forwarded for review.  

A VA report of contact dated in April 2000 shows that the 
veteran notified VA that he would soon begin to receive 
income from the Social Security Administration (SSA), in an 
amount not yet known.  The RO's representative advised the 
veteran to submit written verification of his income change.  

The veteran filed an EVR in June 2001 showing he received 
$5,868.00 in the year 2000 from SSA and $1,608 from other 
sources, and that his wife had a monthly employment income of 
$1,649.00 during that year.  

In September 2001, the RO received an SSA inquiry that showed 
SSA payments to the veteran of $509.00 in September 1999, 
$521.00 in December 1999, $520.00 in April 2000, $539.00 in 
December 2000 and $539.00 in July 2001.  

The veteran filed an EVR in April 2002 showing total monthly 
net income to himself as $637.00 and total monthly net income 
to his wife as $1,467.60 (combined net income was accordingly 
$2,104.60); his reported total monthly expenses were shown as 
$1,699.74 (net monthly income less expenses was accordingly 
$404.86).  

In April 2002 the veteran filed the instant request for 
waiver of overpayment of the current principle amount 
($18,193.00), asserting that the amount would cause a severe 
hardship on his family.  

In June 2002, the COWC amended the instant request to be a 
request for waiver of the debt increase only; i.e., 
$6,471.00, based on termination of pension effective on 
January 1, 2000 due to non-receipt of an EVR for the year 
2000.  

The veteran filed a VA Form 21-4249 (Statement in Support of 
Claim) in September 2002 that the RO accepted as a Notice of 
Disagreement (NOD).  In the NOD, the veteran asserted that it 
would cause financial hardship to his family if he were 
required to repay the debt at the rate of $200.00 per month.  
The veteran cited his own poor health, which kept him from 
working and necessitated buying medications.  He also cited 
the expenses associated with three school-aged children.  He 
also cited that the family's electricity had been recently 
cut off due to non-payment of the bill, and that several 
bills were currently in the collections process.  

Based on the documentary evidence above, the Board finds that 
the veteran is solely at fault in creating the debt, in that 
he failed to notify VA of a change in his income although he 
was advised of his obligation to do so both in writing and 
via telephone conference.  The veteran has advanced no reason 
why his failure to notify VA of his income is a fault on the 
part of the RO, or why his own failure is mitigated by any 
factors beyond his control.  

With respect to possible financial hardship, the Board has 
reviewed the financial status information submitted by the 
veteran and finds that the collection of the debt would not 
deprive the veteran's family of the basic necessities.  As 
noted, the latest income and expense information of record is 
an EVR in April 2002 showing a monthly net income (income 
minus expenditures) of $404.86.   Without questioning any of 
the veteran's reported expenses in regard to validity or 
amount, his monthly income exceeds expenses, which compels 
the conclusion that collection of the debt would not deprive 
the veteran or his family of life's necessities.  

The Board also finds that the recovery of the debt would not 
nullify the objective for which benefits are intended, as 
pension benefits are intended to provide supplemental income 
should a veteran's income fall below a set level, while this 
veteran's income was above that set level for the period.  
Accordingly, failure to repay the amount in contention would 
represent unfair gain to the veteran at the expense of the 
government.  

Further, the evidence does not show that the veteran has 
changed his position to his detriment due to reliance on 
receipt of VA pension benefits.  

The Board has weighed the factors above, and has specifically 
considered the veteran's fault in creating the overpayment 
and his financial situation, in finding that recovery of the 
debt would not be contrary to equity and good conscience.  

Based on the record in this case, the Board is not persuaded 
that it would be against the principles of equity and good 
conscience to require that the veteran repay the pension 
indebtedness in the amount of $6,471.00.  

The end result is not unduly favorable or adverse to either 
the veteran or the government, and the evidence is not so 
evenly balanced as to create doubt as to any material issue.  

Accordingly, the Board finds that the veteran's request for 
waiver of recovery of overpayment of his VA pension benefit 
must be denied.  


B.  Petition to Reopen a Claim for Service Connection for 
PTSD

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

In a May 1977 rating decision, the RO denied service 
connection for a personality disorder, claimed as "nerves."  
The veteran was notified of the decision but did not appeal.  

An April 1995 rating decision denied a claim for service 
connection of a nervous condition, based on the RO's 
determination that new and material evidence had not been 
received since the May 1977 rating decision.  The veteran was 
notified of the decision but did not appeal.  

As the veteran did not appeal the May 1977 and April 1995 
rating decisions, those decisions are final as to the 
evidence then of record, and are not subject to revision on 
the same factual basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant claim for service connection 
for an anxiety disorder in June 2004; he enclosed a stressor 
statement for PTSD.  The RO developed the claim as one of 
entitlement to service connection for PTSD, and issued a 
rating decision in October 2004 denying reopening of the 
claim.  

The RO's SOC in June 2005 found that new and material 
evidence had been received, reopened the claim for service 
connection for a nervous condition, and denied the claim on 
the merits.  

Even though the RO reopened the claim and adjudicated the 
underlying issue on the merits, the Board must first 
determine if claim was properly reopened, and only thereafter 
may review the merits.  Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. Cir. 
2001).  

Regarding petitions to reopen filed on or after August 29, 
2001, as in this appeal, Title 38, Code of Federal 
Regulations, Section 3.156(a) defines "new" evidence as 
evidence not previously submitted to agency decision makers 
and "material" evidence as evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  See 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  

As indicated by the regulation cited above, and by judicial 
case law, "new" evidence is that which was not of record at 
the time of the last final disallowance (on any basis) of the 
claim, and is not duplicative or "merely cumulative" of 
other evidence then of record.  This analysis is undertaken 
by comparing the newly received evidence with the evidence 
previously of record.  

After evidence is determined to be new, the next question is 
whether it is material.  

"Material evidence" can be construed as that which would 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's disability or injury, 
even when it would not be enough to convince the Board to 
grant the claim.  Hodge, 155 F.3d 1356.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence associated with the claims file since the April 
1995 rating decision includes the veteran's service personnel 
records, reports of inpatient and outpatient VA psychiatric 
treatment dated from March 1995 to February 2005, the 
veteran's recounted stressful events during military service, 
and transcript of hearing in January 2007.  

The Board finds that the evidence above is "new" in that it 
was not before the adjudicators in April 1995.  

The Board also finds that the evidence is "material" in 
that it presents assertions of service-related stressful 
events that were not previously considered.  

In the previous adjudication in April 1995, the only 
identified PTSD stressor was a traumatic fall from a rooftop 
after discharge from service; the new evidence presents at 
least one verifiable in-service stressor (witnessing a fellow 
servicemember deliberately shoot himself with a pistol).  

Based on this analysis, the Board finds that new and material 
evidence has been received, and the claim of service 
connection is reopened.  





ORDER

Waiver of recovery of the overpayment of pension benefits in 
the calculated amount of $6, 471.00 is denied.  

As new and material evidence to reopen a claim for service 
connection for PTSD has been received, the appeal to this 
extent is allowed subject to further action as discussed 
hereinbelow.  



REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

The veteran has been competently diagnosed with PTSD, and the 
issue currently under contention is whether he has presented 
a verified or verifiable in-service stressor.  

The veteran asserts, in his PTSD stressor statement and in 
his testimony, that, while performing military duty in Puerto 
Rico in July 1970, he witnessed two other Marines playing 
Russian roulette with a .45 caliber pistol; the first Marine 
(a sergeant) was not injured, but the second Marine (a 
corporal) blew his own head off, in close proximity to the 
veteran.  

Thereafter the veteran was pressured to testify that the 
shooting was an accident, but refused to do so. The veteran's 
refusal to lie about the shooting resulted in numerous 
beatings, name-calling, punitive fatigue details, and other 
forms of harassment that continued until his discharge from 
service.  

The service personnel record shows that he was present at 
Camp Garcia, Vieques, Puerto Rico, from March 3, 1970 to 
August 3, 1970, as a member of Company C, 8th Engineer 
Battalion, Force Troops (ForTrps), Fleet Marine Force 
Atlantic (FMFLant).  His primary duty during April and May 
1970 was guard duty.  

The Board finds in this case that the veteran's in-service 
stressor is reasonably verifiable in terms of the location of 
the claimed event, the military unit involved, and the date 
range in which the event allegedly occurred.  

Accordingly, VA should ask the U.S. Army and Joint Services 
Records Research Center (JSRRC) for any investigative reports 
or other service records documenting a fatal accidental 
shooting at Vieques, Puerto Rico, in July 1970, under the 
circumstances cited by the veteran.  

If the veteran's claimed stressor is verified, the veteran 
should be afforded a VA medical examination, to determine 
whether the diagnosed PTSD is attributable to the in-service 
stressor versus a stressful event not related to service.  

The Board also notes that the veteran asserts that he was 
beaten on numerous occasions while in service.  When a 
veteran asserts physical or sexual assault in service as a 
stressor, the veteran's claim must be developed under special 
procedures as defined in 38 C.F.R. § 3.305(f)(3) (2005) and 
M21-1, Part III, par. 5.14d, Exhibits B-10 and B-11.  It does 
not appear that such development has been performed in this 
case.  

In view of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following actions:  

1.  The RO must review the claims folder 
and ensure that all VCAA notice 
obligations in regard to appellant's 
claim for service connection for PTSD 
have been satisfied in accordance with 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), 38 C.F.R. § 3.159 (2005), and any 
other legal precedent.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran should be advised to 
"give us all you've got" in support of 
his claim.  

If it is indicated that there is 
additional evidence to be obtained, the 
parties responsible should undertake to 
obtain that evidence.  To the extent that 
his assistance is needed in obtaining or 
identifying pertinent records, that 
assistance should be requested.  

2.  The RO must also provide the veteran 
with notice of the PTSD stressor evidence 
appropriate to cases in which the alleged 
stressor relates to an in-service 
physical assault, in accordance with 38 
C.F.R. § 3.305(f)(3) (2005) and M21-1, 
Part III, par. 5.14d, Exhibits B-10 and 
B-11.  The letters to the veteran, and 
any response, should be incorporated into 
the claims file.  The letters should also 
ask the appellant to provide a statement, 
preferably in the form of an affidavit, 
which describes, in the greatest possible 
detail, the facts (who/what/where/when) 
surrounding the claimed assaults.  

If the veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 
38 C.F.R. § 3.159.  The RO should 
particularly obtain up-to-date 
treatment records from VA or any other 
providers identified by the veteran.  
All records/responses received should 
be associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the veteran and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.  

3.  The RO must make appropriate 
requests to the JSRRC for any 
documentation of the stressor claimed 
by the veteran; i.e., a fatal 
accidental shooting at Camp Garcia, 
Vieques, Puerto Rico, in July 1970 in 
which the veteran subsequently provided 
testimony as a witness.  If the JSRRC 
indicates in writing that no such 
documentation exists, that response 
should be associated with the file.  

4.  If, and only if, the development 
above results in a determination by the 
RO that the veteran has one or more 
verified in-service PTSD stressors, the 
RO should arrange for the veteran to 
undergo appropriate VA psychiatric 
examination, by a physician, at an 
appropriate VA medical facility.  The 
entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the psychiatrist 
designated to the examine the veteran, 
and the report of examination should 
include discussion of the veteran's 
documented psychosocial  history and 
assertions.  All tests and studies, to 
including psychological testing, if 
deemed warranted, should be 
accomplished, and all clinical findings 
should be reported in detail.  

The examiner should render an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is at least a 50 percent 
probability) that the veteran has a 
psychiatric disability, to include PTSD, 
as a result of the stressor(s) verified 
by the RO.  The examiner should explain 
how the diagnostic criteria are met, to 
include comment upon the link between any 
of the verified stressor(s) and the 
veteran's symptoms.  

The examiner should set forth all 
examination findings, along with 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

If the veteran fails to report to the 
scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the veteran by the pertinent VA 
medical facility.  

5.  To help avoid any future remand, 
the RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any other development 
deemed appropriate, the RO should 
readjudicate the claim for service 
connection for a psychiatric disorder, 
to include PTSD.  If the benefit sought 
on appeal remains denied, the RO should 
furnish to the veteran and his 
representative a Supplemental SOC 
(SSOC) that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


